Citation Nr: 0732478	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to an increased rating for degenerative 
changes of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for right knee medial 
meniscectomy with instability, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for left fibula 
fracture, currently evaluated as 20 percent disabling.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

7.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and April 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

On substantive appeals received from the veteran in June and 
October 2005, the veteran requested that he be provided a 
hearing before a Veterans Law Judge.  However, in August 2007 
the veteran withdrew his request for a hearing.  There are no 
outstanding hearing requests.

In a January 2006 letter the veteran informed VA that he had 
dismissed the Veterans of Foreign Wars (VFW) as his 
representative and stated that he is now representing himself 
before the VA.

The issues of entitlement to an increased rating for 
degenerative changes of the right knee, of entitlement to an 
increased rating for right knee medial meniscectomy with 
instability, of entitlement to an increased rating for left 
fibula fracture, of entitlement to service connection for 
bilateral hearing loss, of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a low back disability, and of entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d. 1344, (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  Obtaining additional medical records 
would provide no benefit to the veteran.  As will be shown 
below, the Board finds that the veteran is already receiving 
the maximum disability rating available for tinnitus under 
the applicable rating criteria.  Furthermore, regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


II.  Analysis

On his November 2004 notice of disagreement the veteran 
requested a rating in excess of 10 percent for his tinnitus.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 a 10 percent rating is the maximum evaluation 
allowable.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344, (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher initial schedular rating, 
or separate schedular evaluations for tinnitus in each ear, 
the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 


ORDER

The claim of entitlement to an initial rating in excess of 10 
percent for bilateral tinnitus is denied.


REMAND

The Board notes that in April 2006 the veteran requested that 
additional VA medical records be obtained to help 
substantiate his claims.  In an April 2007 statement the 
veteran again requested that his most current medical records 
be obtained and considered.  The Board notes that on several 
occasions the veteran has stated that he receives all his 
medical care through the VA.  Accordingly, the veteran's 
claims must be remanded so that his VA medical records may be 
obtained.  See 38 C.F.R. § 3.159(c)(2), (3).

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

A May 2004 correspondence which notified the veteran of the 
general requirements of the duty to notify, as it pertains to 
the previously denied claim of service connection for a back 
disability, informed the veteran that the prior decision 
denying the claim is final and that new and material evidence 
is required in order to reopen the claim.  The letter 
notified the veteran of the evidence that is necessary to 
establish entitlement to service connection and gave the 
definitions of new evidence and material evidence.  Given the 
CAVC's finding in Kent, the Board finds that the May 2004 
correspondence is deficient, as there was no information as 
to the basis for the final prior denial.  The veteran's back 
claim must be remanded so that he may be provided a notice 
letter which satisfies the duty to notify, in the context of 
reopening the previously denied claim, which includes a 
statement indicating the basis for previously denied claim 
and also states the type of evidence which would be 
considered material to reopen his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter which 
is consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice 
letter must describe the information and 
evidence not of record that is necessary 
to substantiate the claim to reopen the 
issue of entitlement to service connection 
for a low back disability.  The notice 
letter should inform the veteran about the 
information and evidence that VA will seek 
to provide; the information and evidence 
the veteran is expected to provide; and 
the notice letter should request or tell 
the veteran to provide any evidence in the 
veteran's possession that pertains to the 
claim.  The notice letter should inform 
the veteran that the February 2002 rating 
decision denied his claim for service 
connection for a back disability on the 
basis that no back disability was shown 
during service and that there was no 
evidence that a current back disability 
was related to service or to a service-
connected disability.  This letter should 
inform the veteran that the evidence 
necessary to substantiate his claim would 
be evidence showing that he has a current 
back disability that is related to his 
military service or that is caused or 
aggravated by one of his service-connected 
disabilities.

2.  Obtain copies of all of the veteran's 
VA medical records dated from December 
2005 to present from the Columbia, South 
Carolina VA Medical Center concerning his 
right and left knee, bilateral hearing 
loss, and back.

3.  Following the receipt of the 
additional medical records, make a 
determination as to whether additional 
examinations are necessary to determine 
the current severity of the veteran's 
service connected right knee disorders, 
and residuals of a left fibula fracture.

3.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

Important Notice:  Attached to this decision is a VA Form that provides 
information concerning your rights to appeal our decision.  Due to recent 
changes in the law, some of the information contained in the attached 
notice of appellate rights form is no longer accurate concerning the 
ability to pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the extent that 
the information contained in the attached VA Form conflicts with the 
summary below, please disregard the information on the VA Form and instead 
rely upon the following information:  

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement 
has been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See Veterans 
Benefits, Health Care, and Information Technology Act of 2006, Pub. L. 
No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent may charge 
fees for services, but only after the Board first issues a final 
decision in the case, and only if the agent or attorney is hired 
within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings 
before a court.  VA cannot pay the fees of your attorney or agent, 
with the exception of payment of fees out of past-due benefits awarded 
to you on the basis of your claim when provided for in a fee 
agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order to 
implement the provisions of the new law.  More information concerning 
the regulation changes and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and Recognition of 
Service Organizations").

Fee for VA home and small business loan cases:  An attorney or agent 
may charge you a reasonable fee for services involving a VA home loan 
or small business loan.  For more information, read section 5904, 
title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of 
the new law, fee agreements must be filed with the VA Office of the 
General Counsel and not the Board.)





